Case: 13-15375     Date Filed: 05/27/2014   Page: 1 of 2


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15375
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 3:09-cr-00373-HLA-JRK-2

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

BENJAMIN CAINE,
a.k.a. Foolish,
a.k.a. Benji,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 27, 2014)

Before TJOFLAT, HULL and ANDERSON, Circuit Judges.

PER CURIAM:

      Tracy N. DaCruz, appointed counsel for Benjamin Caine in this appeal of

his revocation of supervised release and his resulting sentence, has moved to

withdraw from further representation of the appellant and filed a brief pursuant to
              Case: 13-15375    Date Filed: 05/27/2014   Page: 2 of 2


Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Caine’s revocation and his resulting sentence are AFFIRMED.




                                         2